DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 and 21, drawn to a rapidly insertable central catheter, classified in A61M25/0026.
II. Claims 17-20, drawn to a method of using a rapidly insertable central catheter, classified in A61M2039/0291.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with another materially different product such as a central venous catheter or peripherally inserted central catheter. In addition, the product as claimed could be used in a materially different process such as a urinary catheterization. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
In the instant case, Inventions I and II have acquired a separate status in the art in view of their different classifications as mentioned above. Furthermore, the Inventions would require a different field of search that would require employing different search strategies and search queries. For example, searching of Invention I would require searching for a rapidly inserted central catheter with a catheter tube comprising a first section and second section, a suture wing, a hub, and a number of extension legs. On the other hand, searching for Invention II would require searching for a method of using a rapidly inserted central catheter comprising a catheter tube comprising a first section and second section.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with Todd Wight on 2/3/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-16 and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate both “suture wing” in [0040] and “third section” in [0049].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
240 in [0049], [0051].
340 in [0049], [0051].
210 in [0049], [0051].
310 in [0049], [0051].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0006] recites “number or extension legs” (bolded for emphasis). The Examiner believes there is a typographical error and the word “or” should be amended to recite “of”. 
[0019] recites “number or extension legs” (bolded for emphasis). The Examiner believes there is a typographical error and the word “or” should be amended to recite “of”. 
[0065] recites “the catheter tube 110.)” (bolded for emphasis). The Examiner suggests amending this to recite “the catheter tube 110).” (bolded for emphasis). The Examiner suggests this to fix a punctuation error.
Appropriate correction is required.
Claim Objections
Claims 3, 9, 11, 13, and 16 are objected to because of the following informalities:  
Claim 3, line 2 recites “the number or extension legs” (bolded for emphasis). The Examiner believes there is a typographical error and the word “or” should be amended to “of”. Therefore, the limitation would read as “the number of  extension legs”.
Claim 9, line 3 recites “a proximal-end portion of the extension leg”. The Examiner suggests amending this limitation to recite “a proximal-end portion of each  extension leg”. The Examiner suggests this amendment to improve the claim language.
Claim 11, line 3 recites “a proximal-end portion of the extension leg”. The Examiner suggests amending this limitation to recite “a proximal-end portion of each  extension leg”. The Examiner suggests this amendment to improve the claim language.
Claim 13, lines 17-18 recites “a proximal-end portion of the extension leg”. The Examiner suggests amending this limitation to recite “a proximal-end portion of each  extension leg”. The Examiner suggests this amendment to improve the claim language.
Claim 16, line 2 recites “the number or extension legs” (bolded for emphasis). The Examiner believes there is a typographical error and the word “or” should be amended to recite “of”. Therefore, the limitation would read as “the number of  extension legs”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4 recites “multiple extension legs”. It is unclear if this limitation is referring to “a number of extension legs” recited in claim 1, line 12. The Examiner is interpreting the “multiple extension legs” to be different than the “number of extension legs”. Based on the claim language the Examiner believes “multiple extension legs” are components of “existing central venous catheters or peripherally inserted central catheters” as recited in claim 2, lines 5-6 and not the “rapidly insertable central catheter” recited in claim 1, line 1.
Claim 2, lines 4-5 recites “suture wing-hub combinations”. It is unclear if this limitation is referring to “suture wing” and “hub” recited in claim 1, line 10 and 11, respectively. The Examiner is interpreting the “suture wing-hub combinations” to be different than the “suture wing” and “hub”. Based on the claim language the Examiner believes “suture wing-hub combinations” are components of “existing central venous catheters or peripherally inserted central catheters” as recited in claim 2, lines 5-6 and not the “rapidly insertable central catheter” recited in claim 1, line 1.
Claim 9, lines 1-2 recites “a trifurcated hub”. The claim is indefinite because it does not recite if this “trifurcated hub” is the same or different hub than the “hub” recited in claim 1, line 11. For the purpose of examination, “a trifurcated hub” will be interpreted as the same hub as recited from claim 1, line 11.
Claim 9, lines 2-3 recites “having three extension legs”. The claim is indefinite because it does not recite if the “three extension legs” are part of the “number of extension legs” as recited in claim 1, line 12 or if they are different. For the purpose of examination, “having three extension legs” will be interpreted as a part of the “number of extension legs”.
Claim 10, lines 2-5 recites “a first Luer connector”, “a second Luer connector”, and “a third Luer connector”. The claim is indefinite because the claim does not recite if the “first Luer connector”, “second Luer connector”, and “third Luer connector” are the same or different than the “Luer connector” recited in claim 9, line 3. For the purpose of examination, the “first Luer connector”, “second Luer connector”, and “third Luer connector” of claim 10, lines 2-5 are the same “Luer connector” as recited in claim 9, line 3.
Claim 11, lines 1-2 recites “a bifurcated hub”. The claim is indefinite because it does not recite if this “bifurcated hub” is the same or different hub than the “hub” recited in claim 1, line 11. For the purpose of examination, “a bifurcated hub” will be interpreted as the same hub as recited from claim 1, line 11.
Claim 11, line 2 recites “having two extension legs”. The claim is indefinite because it does not recite if the “two extension legs” are part of the “number of extension legs” as recited in claim 1, line 12 or if they are different. For the purpose of examination, “having three extension legs” will be interpreted as a part of the “number of extension legs”.
Claim 12, line 2-4 recites “a first Luer connector” and “a second Luer connector”. The claim is indefinite because the claim does not recite if the “first Luer connector” and “second Luer connector” are the same or different than the “Luer connector” recited in claim 11, line 3. For the purpose of examination, the “first Luer connector” and “second Luer connector” of claim 12, lines 2-4 are the same “Luer connector” as recited in claim 11, line 3.
Claim 14, lines 2-5 recites “a first Luer connector”, “a second Luer connector”, and “a third Luer connector”. The claim is indefinite because the claim does not recite if the “first Luer connector”, “second Luer connector”, and “third Luer connector” are the same or different than the “Luer connector” recited in claim 13, line 17. For the purpose of examination, the “first Luer 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 5,207,650; hereinafter “Martin”) in view of Luther et al. (US 5,683,370; hereinafter “Luther”).
With regards to claim 1, Martin discloses (Figs. 1-3) a rapidly insertable central catheter ("RICC") (20), comprising: 
a catheter tube (22) including: 
a first section (See Examiner annotated Fig. 1 below hereinafter; referred to as Fig. A; and see 28) in a distal portion of the catheter tube (See Fig. A below which shows the first section in a distal portion of the catheter tube); and
a second section (See Fig. A below) proximal of the first section of the catheter tube (See Fig. A below which shows the second section proximal the first section); the catheter tube having a column strength sufficient to prevent buckling of the catheter tube when inserted into an insertion site and advanced through a vasculature of a patient (See Col. 3, line 56 – Col. 4, line 26 “There is sufficient material provided between the lumens that the catheter will resist buckling”).

    PNG
    media_image1.png
    431
    1007
    media_image1.png
    Greyscale

a suture wing (50) disposed over a medial portion (See at 50 in Fig. 1) of the catheter tube; 
a hub (34) coupled to a proximal-end portion (24; See Col. 3, lines 28-34 “a proximal end indicated generally by the numeral 24”) of the catheter tube (Col. 3, lines 35-42 “a junction 34 provides connection for three lumens contained in the main body 22”); and 
a number of extension legs (36, 38, 40) extending from the hub equal to a number of lumens (54, 56, 58; See Col. 3, lines 35-43 and Col. 3, line 55-68) extending through the RICC (See Figs. 2-3).
Martin is silent with regards to a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and 
a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer.
Nonetheless, Luther teaches (Fig. 9) a catheter tube (46, 58) including: 
a first section (58) in a distal portion of the catheter tube formed of a first polymeric material having a first durometer (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”); and
a second section (46) proximal of the first section of the catheter tube (See Fig. 9 which shows the second section 46 proximal of the first section 58 of the catheter tube) formed of a second polymeric material having a second durometer less than the first durometer (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rapidly insertable central catheter of Martin with a teaching of Luther such that a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer. One of ordinary skill in the art would have been motivated to make this modification, as the tip member/first section being fabricated from a hard plastic material advantageously avoids any peel back of the catheter relative to the introducer during the insertion process by increasing the structural integrity of the distal end thereof (See Col. 7, lines 44-60 of Luther).
The rapidly insertable central catheter of Martin modified in view of the teaching of Luther will hereinafter be referred to as the catheter of Martin and Luther.
With regards to claim 4, the catheter of Martin and Luther teaches the claimed invention of claim 1, and Martin further teaches (Figs. 1-3) that the first section (See Fig. A above) of the catheter tube (22) is polytetrafluoroethylene, polypropylene, or polyurethane (See Col. 5, lines 26-38 “The typical structure of the main body has an outside diameter of 2.3 millimeters…The material is polyurethane and the main body and tip sections…”. As the annotated first section is a portion of the main body/catheter tube it can be concluded that the first section of the catheter tube is polyurethane.).
With regards to claim 8, the catheter of Martin and Luther teaches the claimed invention of claim 1, and Martin further teaches (Figs. 1-3) that the second section (See Fig. A above) of the catheter tube (22) is polyvinyl chloride, polyethylene, polyurethane (See Col. 5, lines 26-38 “The typical structure of the main body has an outside diameter of 2.3 millimeters…The material is polyurethane and the main body and tip sections…”. As the annotated second section is a portion of the main body/catheter tube it can be concluded that the second section of the catheter tube is polyurethane.), or silicone.
With regards to claim 9, the catheter of Martin and Luther teaches the claimed invention of claim 1, and Martin further teaches (Figs. 1-3) that the RICC (20) is a triluminal catheter (See Fig. 2 showing that the RICC is a triluminal catheter with lumens 54, 56, and 58) including a trifurcated hub (See Fig. 1, which shows the trifurcated hub 34) having three extension legs extending therefrom (See Fig. 1, which shows the three extension legs 36, 38, 40 extending from the trifurcated hub), each extension leg of the three extension legs including a Luer connector (42, 44, 46) coupled to a proximal-end portion of the extension leg (See Fig. 1, which shows the three extension legs 36, 38, 40 including a Luer-connector 42, 44, 46 coupled to a proximal end portion of each of the extension legs).
With regards to claim 10, the catheter of Martin and Luther teaches the claimed invention of claim 9, and Martin further teaches (Figs. 1-3) that the RICC (20) includes a first lumen (54) extending from an opening (See at 42 in Fig. 1) in a proximal end of a first Luer connector (42) to an opening (See at 32 in Fig. 3) in a distal end of the first section (See Fig. A above and Fig. 3) of the catheter tube (22), a second lumen (56) extending from an opening (See at 44 in Fig. 1) in a proximal end of a second Luer connector (44) to a first eyelet (64) in the second section (See Fig. A above and Fig. 3) of the catheter tube, and a third lumen (58) extending from an opening (See at 46 in Fig. 1) in a proximal end of a third Luer connector (46) to a second eyelet (66) in the second section (See Fig. A above and Fig. 3) of the catheter tube.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Luther as applied to claim 1 above, and further in view of Martin et al. (US 5,195,962; hereinafter “Martin ‘962”).
With regards to claim 2, the catheter of Martin and Luther teaches the claimed invention of claim 1, and Martin further teaches (Figs. 1-3) the catheter tube (22) between the suture wing (50; see Fig. A above and the Examiner’s annotated third section being between the suture wing and the hub) and the hub (34) is a single catheter tube (See Fig. 1, which shows the catheter tube 26 being a single catheter tube). 
However, Martin is silent with regards to the single catheter tube being configured to abate bacterial ingress between a dressing applied over the suture wing and skin of the patient by enabling the dressing to be pinched more tightly around the single catheter tube than possible for multiple extension legs extending from suture wing-hub combinations common to existing central venous catheters or peripherally inserted central catheters. 
Nonetheless, Martin ‘962 teaches (Figs. 1-3) that the catheter tube (26) between the suture wing (23) and the hub (30) is a single catheter tube (See Fig. 1, which shows the catheter tube 26 being a single catheter tube) configured to abate bacterial ingress between a dressing (22) applied over the suture wing and skin of the patient by enabling the dressing to be pinched (See Col. 5, lines 1-19).
It would have been obvious to modify the catheter of Martin and Luther with a teaching of Martin ‘962 such that the single catheter tube is configured to abate bacterial ingress between a dressing applied over the suture wing and skin of the patient by enabling the dressing to be pinched more tightly around the single catheter tube than possible for multiple extension legs extending from suture wing-hub combinations common to existing central venous catheters or peripherally inserted central catheters. One of ordinary skill in the art would have been motivated to make this modification, as the dressing assists in the securement of the catheter to the skin of the patient (See Col. 5, lines 1-19 of Martin ‘962).
With regards to claim 3, the catheter of Martin and Luther teaches the claimed invention of claim 1, however, Martin is silent with regards to the catheter tube between the suture wing and the hub is configured to mitigate patient discomfort from proximity of the number or extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient.
Nonetheless, Martin ‘962 teaches (Figs. 1-3) that the catheter tube (26) between the suture wing (23) and the hub (30) is configured to mitigate patient discomfort from proximity of the number or extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient (See Fig. 1, which shows the catheter tube between the suture wing and the hub being flexible enough to enable the catheter tube 26 to be bent away from the head or neck of the patient and secured to the patient, see Col. 4, lines 20-23 and Col. 5, lines 1-19. Therefore, the catheter would mitigate patient discomfort.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin and Luther with a teaching of Martin ‘962 such that the catheter tube between the suture wing and the hub is configured to mitigate patient discomfort from proximity of the number or extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient. One of ordinary skill in the art would have been motivated to make this modification, as Martin ‘962 teaches that a flexible catheter tube/cylindrical body is beneficial for inserting the catheter into the subclavian vein in the downstream direction (See Col. 5, lines 1-19 of Martin ‘962). 

Claims 5-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin and Luther as applied to claim 1 above, and further in view of Kronfeld et al. (US 8,585,858; hereinafter Kronfeld).
With regards to claim 5, the catheter of Martin and Luther teaches the claimed invention of claim 1, however, Martin is silent with regards to the second section of the catheter tube is bump tubing, the suture wing disposed over a bump in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing.
Nonetheless, Kronfeld teaches (Figs. 1-2) the second section (See Examiner annotated Fig. 2, hereinafter referred to as Fig. B) of the catheter tube (See at 20 in Fig. 2) is bump tubing (See Col. 21-44 “a bump tubing piece 25), the suture wing (See Fig. B below) disposed (See Fig. B below; the annotated bump is analogous to how the instant application annotates the bump 215 in Fig. 2 of the instant drawings) in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing (See Col. 3, lines 21-44 “Within intermediate section 22, bump tubing piece 25 preferably has a substantially constant inside and outside diameter. The diameters may increase in hub section 21 to accommodate instruments or connecting devices.”).

    PNG
    media_image2.png
    406
    769
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin and Luther with a teaching of Kronfeld such that the second section of the catheter tube is bump tubing and the suture wing disposed over a bump in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing. One of ordinary skill in the art would have been motivated to make this modification, as 
With regards to claim 6, the catheter of Martin and Luther teaches the claimed invention of claim 1, however, Martin is silent with regards to the catheter tube further includes a third section proximal of the second section of the catheter tube having a larger outer diameter than the second section of the catheter tube, the suture wing disposed over a proximal-end portion of the second section of the catheter tube and a distal-end portion of the third section of the catheter tube.
Nonetheless, Kronfeld teaches (Figs. 1-2) that the catheter tube (See at 20 in Fig. 2) further includes a third section (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. C) proximal of the second section of the catheter tube having a larger outer diameter than the second section (See Fig. C below) of the catheter tube (See Col. 3, lines 21-44 “Within intermediate section 22, bump tubing piece 25 preferably has a substantially constant inside and outside diameter. The diameters may increase in hub section 21 to accommodate instruments or connecting devices.” Therefore, the third section would have a larger outer diameter than the second section), the suture wing (See Fig. C) disposed over a proximal-end portion of the second section of the catheter tube and a distal-end portion of the third section of the catheter tube (See Fig. C below which shows the suture wing disposed over a proximal-end portion of the second section of the catheter tube and a distal-end portion of the third section of the catheter tube).

    PNG
    media_image3.png
    441
    768
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin and Luther with a teaching of Kronfeld such that the catheter tube further includes a third section proximal of the second section of the catheter tube having a larger outer diameter than the second section of the catheter tube and the suture wing disposed over a proximal-end portion of the second section of the catheter tube and a distal-end portion of the third section of the catheter tube. One of ordinary skill in the art would have been motivated to make this modification, as increasing the diameter in the catheter tube proximal of the suture wing allows for accommodating instruments (See Col. 2, lines 21-44 of Kronfeld).
The catheter of Martin and Luther modified in view of Kronfeld will hereinafter be referred to as the catheter of Martin, Luther, and Kronfeld.
With regards to claim 7, the catheter of Martin, Luther, and Kronfeld teaches the claimed invention of claim 6, and Martin further teaches that the third section (See Fig. A reiterated below) of the catheter tube (22) is polyvinyl chloride, polyethylene, polyurethane (See Col. 5, lines 26-38 “The typical structure of the main body has an outside diameter of 2.3 millimeters…The material is polyurethane and the main body and tip sections”. As the annotated third section is a portion of the main body/catheter tube it can be concluded that the third section of the catheter tube is polyurethane.), or silicone.

    PNG
    media_image1.png
    431
    1007
    media_image1.png
    Greyscale


With regards to claim 13, Martin discloses (Figs. 1-3) a rapidly insertable central catheter ("RICC") (20), comprising: 
a catheter tube (22) including: 
a first section (See Fig. A reiterated below; also see 28) in a distal portion of the catheter tube (See Fig. A which shows the annotated first section in a distal portion of the catheter tube); and 
a second section (See Fig. A reiterated below) proximal of the first section of the catheter tube (See Fig. A below which shows the second section proximal the first section), the catheter tube having a column strength sufficient to prevent buckling of the catheter tube when inserted into an insertion site and advanced through a vasculature of a patient without use of a Seldinger technique (See Col. 3, line 56 – Col. 4, line 26 “There is sufficient material provided between the lumens that the catheter will resist buckling”. Although Martin discloses, see Col. 2, lines 45-50, “can be inserted using the Seldinger technique”, Martin does not disclose that the catheter cannot be inserted without using the Seldinger technique. Therefore, it can be concluded that the catheter tube may be inserted and advanced without use of a Seldinger technique.);

    PNG
    media_image1.png
    431
    1007
    media_image1.png
    Greyscale
 
a suture wing (50) disposed over a medial portion (See at 50 in Fig. 1) of the catheter tube, 
a hub (34) coupled to a proximal-end portion (24; See Col. 3, lines 28-34 “a proximal end indicated generally by the numeral 24”) of the catheter tube (Col. 3, lines 35-42 “a junction 34 provides connection for three lumens contained in the main body 22”); and 
three extension legs (36, 38, 40) extending from the hub, each extension leg of the three extension legs having a Luer connector (42, 44, 46) coupled to a proximal-end portion of the extension leg (See Fig. 1, which shows the three extension legs 36, 38, 40 including a Luer-connector 42, 44, 46 coupled to a proximal end portion of each of the extension legs)..
Martin is silent with regards to the following:
a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and 

the suture wing disposed over a bump in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing. 
Nonetheless, Luther teaches (Fig. 9) a catheter tube (46, 58) including: 
a first section (58) in a distal portion of the catheter tube formed of a first polymeric material having a first durometer (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”); and
a second section (46) proximal of the first section of the catheter tube (See Fig. 9 which shows the second section 46 proximal of the first section 58 of the catheter tube) formed of a second polymeric material having a second durometer less than the first (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rapidly insertable central catheter of Martin with a teaching of Luther such that a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer. One of ordinary skill in the art would have been motivated to make this modification, as the tip member/first section being fabricated from a hard plastic material advantageously avoids any peel back of the catheter relative to the introducer during the insertion 
The rapidly insertable central catheter of Martin modified in view of the teaching of Luther will hereinafter be referred to as the catheter of Martin and Luther. However, neither Martin nor Luther teach the that the second section proximal the first section is formed of bump tubing and that the suture wing is disposed over a bump in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing. 
Nonetheless, Kronfeld teaches (Figs. 1-2) the second section (See Fig. B reiterated below) proximal the first section (See Fig. B reiterated below) is formed of bump tubing (See Col. 21-44 “a bump tubing piece 25) and the suture wing (See Fig. B reiterated below) disposed over a bump (See Fig. B reiterated below; the annotated bump is analogous to how the instant application annotates the bump 215 in Fig. 2 of the instant drawings) in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing (See Col. 3, lines 21-44 “Within intermediate section 22, bump tubing piece 25 preferably has a substantially constant inside and outside diameter. The diameters may increase in hub section 21 to accommodate instruments or connecting devices.”).

    PNG
    media_image2.png
    406
    769
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin and Luther with a teaching of Kronfeld such that the second section of the catheter tube is bump tubing and the suture wing disposed over a bump in the second section of the catheter tube such that the catheter tube proximal of the suture wing has a larger outer diameter than the catheter tube distal of the suture wing. One of ordinary skill in the art would have been motivated to make this modification, as increasing the diameter in the catheter tube proximal of the suture wing allows for accommodating instruments (See Col. 2, lines 21-44 of Kronfeld).
The catheter of Martin and Luther modified in view of Kronfeld will hereinafter be referred to as the catheter of Martin, Luther, and Kronfeld.
With regards to claim 14, the catheter of Martin, Luther, and Kronfeld teaches the claimed invention of claim 13, and Martin further teaches (Figs. 1-3) that a first lumen (54) extends from an opening (See at 42 in Fig. 1) in a proximal end of a first Luer connector (42) to an opening (See at 32 in Fig. 3) in a distal end of the first section (See Fig. A above and Fig. 3) (22), a second lumen (56) extends from an opening (See at 44 in Fig. 1) in a proximal end of a second Luer connector (44) to a first eyelet (64) in the second section (See Fig. A above and Fig. 3) of the catheter tube, and a third lumen (58) extends from an opening (See at 46 in Fig. 1) in a proximal end of a third Luer connector (46) to a second eyelet (66) in the second section of the catheter tube.
Claims 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 5,188,593; hereinafter “Martin ‘593”) over Luther.
With regards to claim 1, Martin ‘593 discloses (Figs. 1-4) a rapidly insertable central catheter ("RICC") (20), comprising: 
a catheter tube (30) including: 
a first section (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. D) in a distal portion of the catheter tube (See Fig. 2 and Fig. D which shows the first section being in a distal portion of the catheter tube); and 
a second section (See Fig. D below) proximal of the first section of the catheter tube (See Fig. 2 and Fig. D which shows the second section being proximal of the first section of the catheter tube), the catheter tube having a column strength sufficient to prevent buckling of the catheter tube when inserted into an insertion site and advanced through a vasculature of a patient (See Col. 5, lines 31-35 “strengthening the catheter to minimize the likelihood of kinking” and Col. 8, line 29-33 “The first portion 56 is supported against kinking and the aforementioned concertina effect during insertion by the Seldinger wire 22, and by the cylindrical form of the portion 56 which has considerable strength in compression”); 

    PNG
    media_image4.png
    389
    942
    media_image4.png
    Greyscale

a suture wing (26) disposed over a medial portion (See at 26 in Fig. 2) of the catheter tube; 
a hub (36) coupled to a proximal-end portion of the catheter tube (See Col. 5, lines 10-18 “The body 30 terminates at its proximal end in the connector 36”); and 
a number of extension legs (38, 40) extending from the hub equal to a number of lumens (64, 66) extending through the RICC (See Figs. 3 and 4).
However, Martin ‘593 is silent with regards to a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and 
a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer.
Nonetheless, Luther teaches (Fig. 9) a catheter tube (46, 58) including: 
a first section (58) in a distal portion of the catheter tube formed of a first polymeric material having a first durometer (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”); and
(46) proximal of the first section of the catheter tube (See Fig. 9 which shows the second section 46 proximal of the first section 58 of the catheter tube) formed of a second polymeric material having a second durometer less than the first (See Col. 6, lines 25-34 “The tip member 58 is preferably formed of a second material which is harder than the first material of the catheter body 46”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the rapidly insertable central catheter of Martin ‘593 with a teaching of Luther such that a first section in a distal portion of the catheter tube formed of a first polymeric material having a first durometer; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a second durometer less than the first durometer. One of ordinary skill in the art would have been motivated to make this modification, as the tip member/first section being fabricated from a hard plastic material advantageously avoids any peel back of the catheter relative to the introducer during the insertion process by increasing the structural integrity of the distal end thereof (See Col. 7, lines 44-60 of Luther).
The rapidly insertable central catheter of Martin ‘593 modified in view of the teaching of Luther will hereinafter be referred to as the catheter of Martin ‘593 and Luther.
With regards to claim 11, the catheter of Martin ‘593 and Luther teaches the invention of claim 1, and Martin ‘593 further teaches (Figs. 1-4) that the RICC (20) is a diluminal catheter (See Fig. 3, which shows the RICC 20 as a diluminal catheter) including a bifurcated hub (See Col. 4, line 61 – Col. 5, line 10 “Y-shaped branching connector” and see Fig. 2 which shows the hub being a bifurcated hub) having two extension legs (38, 40) extending therefrom, each extension leg of the two extension legs including a Luer connector (42) coupled (See Fig. 2, which shows the Luer connector 42 coupled to a proximal-end portion of the extension legs 38, 40).
With regards to claim 12, the catheter of Martin ‘593 and Luther teaches the invention of claim 11, and Martin ‘593 further teaches (Figs. 1-4) that the RICC (20) includes a first lumen (66) extending from an opening (See at bottommost 42 in Fig. 2) in a proximal end of a first Luer connector (bottommost Luer connector 42 in Fig. 2) to an opening (74) in a distal end of the first section (See Fig. D above and Fig. 3) of the catheter tube (30) and a second lumen (64) extending from an opening (See at topmost 42 in Fig. 2) in a proximal end of a second Luer connector (topmost Luer connector 42 in Fig. 2) to an eyelet (52) in the second section (See Fig. D above and Fig. 3) of the catheter tube.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Luther, and Kronfeld as applied to claim 13 above, and further in view of Martin ‘962.
With regards to claim 15, the catheter of Martin, Luther, and Kronfeld teaches the claimed invention of claim 13,  however Martin is silent with regards to the catheter tube between the suture wing and the hub is configured to abate bacterial ingress between a dressing applied over the suture wing and skin of the patient by enabling the dressing to be pinched more tightly around the catheter tube than possible for multiple extension legs extending from suture wing-hub combinations common to existing central venous catheters or peripherally inserted central catheters.
Nonetheless, Martin ‘962 teaches Martin further teaches (Figs. 1-3) the catheter tube (26) between the suture wing (23) and the hub (30) is configured to abate bacterial ingress between a dressing (22) applied over the suture wing and skin of the patient by enabling the dressing to be (See Col. 5, lines 1-19).
It would have been obvious to modify the catheter of Martin, Luther, and Kronfeld with a teaching of Martin ‘962 such that the catheter tube between the suture wing and the hub is configured to abate bacterial ingress between a dressing applied over the suture wing and skin of the patient by enabling the dressing to be pinched more tightly around the single catheter tube than possible for multiple extension legs extending from suture wing-hub combinations common to existing central venous catheters or peripherally inserted central catheters. One of ordinary skill in the art would have been motivated to make this modification, as the dressing assists in the securement of the catheter to the skin of the patient (See Col. 5, lines 1-19 of Martin ‘962).
With regards to claim 16, the catheter of Martin, Luther, and Kronfeld teaches the claimed invention of claim 13, however, Martin is silent with regards to the catheter tube between the suture wing and the hub being configured to mitigate patient discomfort from proximity of the number or extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient.
Nonetheless, Martin ‘962 teaches (Figs. 1-3) that the catheter tube (26) between the suture wing (23) and the hub (30) is configured to mitigate patient discomfort from proximity of the number or extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient (See Fig. 1, which shows the catheter tube between the suture wing and the hub being flexible enough to enable the catheter tube 26 to be bent away from the head or neck of the patient and secured to the patient, see Col. 4, lines 20-23 and Col. 5, lines 1-19. Therefore, the catheter would mitigate patient discomfort.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin, Luther, and Kronfeld with a teaching of Martin ‘962 such that the catheter tube between the suture wing and the hub is configured to mitigate patient discomfort from proximity of the number or extension legs to a head or neck of the patient by being flexible enough to enable the catheter tube to be bent away from the head or neck of the patient and secured to the patient. One of ordinary skill in the art would have been motivated to make this modification, as Martin ‘962 teaches that a flexible catheter tube/cylindrical body is beneficial for inserting the catheter into the subclavian vein in the downstream direction (See Col. 5, lines 1-19 of Martin ‘962). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Desmond III (US 2004/0193093; hereinafter “Desmond”).
With regards to claim 21, Martin discloses (Figs. 1-3) a rapidly insertable central catheter ("RICC") (20), comprising: 
a catheter tube (22) including: 
a first section (See Fig. A reiterated below) in a distal portion of the catheter tube; and 
a second section (See Fig. A reiterated below) proximal of the first section of the catheter tube (See Fig. A below which shows the second section proximal the first section), the catheter tube having a column strength sufficient to prevent buckling of the catheter tube when inserted into an insertion site and advanced through a vasculature of a patient (See Col. 3, line 56 – Col. 4, line 26 “There is sufficient material provided between the lumens that the catheter will resist buckling”);

    PNG
    media_image1.png
    431
    1007
    media_image1.png
    Greyscale

a suture wing (50) disposed over a medial portion (See at 50 in Fig. 1) of the catheter tube; 
a hub (34) coupled to a proximal-end portion (24; See Col. 3, lines 28-34 “a proximal end indicated generally by the numeral 24”) of the catheter tube; and 
a number of extension legs (36, 38, 40) extending from the hub equal to a number of lumens (54, 56, 58; See Col. 3, lines 35-42 and Col. 3, lines 55-67) extending through the RICC (See Figs. 2-3).
Martin is silent with regards to a first section in a distal portion of the catheter tube formed of a first polymeric material; and 
a second section proximal of the first section of the catheter tube formed of a second polymeric material having a substantially equal durometer to the first polymeric material.
Nonetheless, Desmond teaches (Fig. 1A) a catheter tube (120) including:
a first section (180) in a distal portion of the catheter tube formed of a first polymeric material (See Fig. 1A and [0036] “A second portion 180 of the elongated section 120 that includes the second end 130 might be composed of a second material that has a second durometer value. The first durometer value can be greater than or equal to the second durometer value”); and 
a second section (182) proximal of the first section of the catheter tube formed of a second polymeric material having a substantially equal durometer to the first polymeric material (See [0036] “A first portion 182 of the elongated section 120 that includes the first end 132 might be composed of a first material that has a first durometer value.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter of Martin with a teaching of Desmond such that the catheter tube includes a first section in a distal portion of the catheter tube formed of a first polymeric material; and a second section proximal of the first section of the catheter tube formed of a second polymeric material having a substantially equal durometer to the first polymeric material. One of ordinary skill in the art would have been motivated to make this modification, as Desmond teaches that the entire medical device such as a catheter may be formed or fabricated using a flexible elastic material (See [0036] of Desmond).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gallacher et al. (US 2014/0100552) see Figs. 1-2.
Perechik et al. (US 2008/0045894) see Figs. 1-5C.
Martin (US 5,350,358) see Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783